Citation Nr: 0820992	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a sleep 
disorder.

2.  Whether new and material evidence has been submitted 
to establish entitlement to service connection for a right 
hand condition.

3.  Whether new and material evidence has been submitted 
to establish entitlement to service connection for low 
back pain.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.

The veteran was scheduled to testify at Board Hearing May 21, 
2008, however, he failed to appear.

In a June 2007 rating decision, the RO granted service 
connection for post traumatic stress disorder and assigned a 
disability evaluation of 50 percent, effective February 5, 
2005. Review of the appellant's claims folder does not reveal 
that a notice of disagreement has been filed relative to the 
rating or effective date assigned by the decision, and those 
matters are not before the Board. Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of a sleep 
disorder.

2.  The veteran has reported sleep disturbance as a symptom 
of his service-connected post traumatic stress disorder.

3.  The October 1981 Board decision denying the claim for 
entitlement to service connection for a right hand condition 
is final.

4.  The evidence associated with the claims file subsequent 
to the October 1981 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
right hand condition and does not raise a reasonable 
possibility of substantiating the claim.

5.  The October 1981 Board decision denying the claim for 
entitlement to service connection for low back pain is final.

6.  The evidence associated with the claims file subsequent 
to the October 1981 decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
low back pain and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active military service and it is not proximately due to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).

2.  Evidence received since the final October 1981 Board 
decision denying the veteran's claim of entitlement to 
service connection for a right hand condition is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1100 (2007).

3.  Evidence received since the final October 1981 Board 
decision denying the veteran's claim of entitlement to 
service connection for low back pain is not new and material, 
and the veteran's claim for that benefit is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a May 2008 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. 

The veteran was afforded a VA examination for PTSD, which 
accounted for his sleep disturbances. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). The veteran was not afforded a VA 
examination for a right hand condition and low back pain. 
Because the application to reopen his claims is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.) 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2005.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Entitlement to service connection for a sleep disorder.

The veteran contends that he has a sleep disorder, which is 
the result of his military service, to include his diagnosis 
of PTSD.  Because there is no competent medical evidence 
indicating that the veteran has a diagnosis of a sleep 
disorder, the claim will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran's service treatment records are devoid of any 
evidence of complaints, treatment, or diagnosis of a sleep 
disorder.

The VA medical treatment records are similarly negative for 
any diagnoses of a sleep disorder.  VA medical records in 
November 1978 noted the veteran had no sleeping difficulties.  

VA medical treatment records, do note, however, that the 
veteran reported difficulty sleeping due to his PTSD.  In an 
April 2007 VA examination, the veteran reported difficulty 
returning to sleep after experiencing nightmares.  The 
veteran also reported difficulty failing or staying asleep 
with a nightly loss of sleep anywhere from 90 minutes to 3 
hours.  

The disability rating assigned to the veteran's  service-
connected PTSD specifically contemplates chronic sleep 
impairment in rating that condition. 38 C.F.R. § 4.130,  
Diagnostic Code 9411 (2007).  As noted above, the veteran is 
service-connected for his PTSD and has been assigned a 50 
percent disability rating. Thus, service connection for  
sleep impairment as a symptom of PTSD has already been  
established. While VA is required to fully and fairly 
compensate all separate and  distinct manifestations of a 
disability, a critical element  to consider is whether any of 
the symptoms are duplicative of or overlapping. Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 
225 (1993).  In cases of overlap, pyramiding or compensating 
the same signs and symptoms as part of different 
disabilities, must be avoided. 38 C.F.R. § 4.14 (2007).  
Here, sleep problems are attributed to a service-connected 
psychiatric disability. Such symptoms are included in the 
evaluation criteria for rating psychiatric disabilities, and 
hence may not be distinctly service connected in the absence 
of an additional, separate diagnosis, such as sleep apnea.   

However, to the extent the veteran is now seeking service 
connection for a separate chronic sleep disorder, his claim 
must be denied. There is no medical evidence of  record 
indicating that he has been diagnosed with a chronic sleep 
disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of a sleep 
disorder and denial of the claim could be warranted on the 
basis that there is no current disability, i.e., there is no 
sleep disorder. With the absence of a current diagnosis, the 
evidence cannot establish a causal connection between the 
claimed disability and service. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

Accordingly, service connection for a sleep disorder is 
denied.


New and Material Evidence

In April 2005, the veteran filed a claim to reopen 
entitlement to service connection for a right hand condition 
and for low back pain.  These claims had previously been 
denied in an August 1980 RO rating decision and subsequent 
October 1981 Board decision. The veteran did not appeal the 
Board decision and therefore, it is final.  38 U.S.C.A. §§ 
7105; 38 C.F.R. § 20.1100. In order to reopen the claims, the 
veteran must submit new and material evidence. As new and 
material evidence has not been received in regard to these 
claims, the appeal will be denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claims. The Board will therefore undertake a de 
novo review of the new and material evidence issues.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the October 1981 Board decision that denied 
service connection for a right hand condition and low back 
pain, the evidence of record consisted of service treatment 
records, VA medical records, and statements by the veteran.

In a July 2005 VA letter, the RO instructed the veteran that 
he needed to submit new and material evidence in order to 
support the reopening of his claim.  The veteran never 
responded to the RO's request, nor has he submitted any 
evidence in support of his claims for service connection for 
a right hand condition and low back pain.  

Although the veteran maintains that his claimed right hand 
condition and low back pain was incurred in service, his 
theory regarding this linkage is not competent evidence, and 
therefore not material. It is well-established that 
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Apart from not being 
material, the veteran's claims are repetitive of statements 
made which were previously considered by VA, and is therefore 
not new.

Thus, the veteran's act of filing a claim for service 
connection for a right hand condition and low back pain does 
not relate to an unestablished fact necessary to substantiate 
the claims, nor does it raise a reasonable possibility of 
substantiating the claims. Accordingly, the Board finds that 
the claim for service connection for a right hand condition 
and low back pain is not reopened.


ORDER

Service connection for a sleep disorder is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a right hand condition is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for low back pain is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


